DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted June 24, 2022.  Claims 1, 12, 17, and 23 are amended.  Claims 2, 5, 13, 16, 18, 21, 24, and 27 were previously cancelled.  Claims 1, 3 – 4, 6 – 12, 14 – 15, 17, 19 – 20, 22 – 23, and 25 – 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 6 – 12, 14 – 15, 17, 19 – 20, 22 – 23, and 25 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al., herein after Rufo (U.S. Publication Number 2018/0342329 A1) in view of Kumar et al., herein after Kumar (U.S. Publication Number 2019/0279281 A1) further in view of Cook et al., herein after Cook (U.S. Patent Number 10,896,756 B2).

Claim 1 (Currently Amended): Rufo teaches a home automation (HA) system comprising: 
at least one HA operation device within a living area (paragraph 99 discloses a home automation system comprising a home unit which may be used in a home or facility (living area); paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an array of sensors and controllers for monitoring conditions at the home premises; paragraph 132 discloses the automated system includes a server with a central database connected to the internet or cloud); 
a biometric sensor (Figure 2; paragraph 107 discloses an array of sensors and controllers including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the system core in the home unit, including a smart thermometer for taking the resident’s temperature and communicating the data to the system core and/or transmission to a physician); 
an HA hub device to provide communications for the at least one HA operation device (paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi radio or interface, Bluetooth, and cellular transceiver; paragraph 134 discloses the Happie home unit is connected to the internet over a two-way high speed communication link; paragraph 135 discloses a smart phone may be connected to the home unit and configured to control the home unit); and 
at least one controller (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises) configured to 
cooperate with the biometric sensor to monitor a biometric characteristic of a user (Figure 46 discloses wearable and health monitoring devices; paragraph 107 discloses an array of sensors and controllers including medical and health wellness monitoring devices including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the Happie system core in the Happie home unit (blood pressure equipment connected to the Happie system core for generating data indicative of the resident’s measure blood pressure); paragraph 162 discloses a mic pack with blue tooth connectivity with near field communication functionality that allows the mic pack to sync, wirelessly and without contact, with the wearable fitness and health sensors such as a smart watch, Fitbit, and other heart monitoring equipment such as a heart rate monitor), 
determine a first data trend of operation of the at least one HA operation device for the user based upon the stored historical operational data (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device; paragraph 281 discloses the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database), 
correlate the first data trend with the biometric characteristic of the user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, rhythm, blood oxygen level, respiratory rate, glucose monitoring, and skin temperature; paragraph 415 discloses graphic trend analysis is provided if data from the resident’s weight scale (biometric characteristic) shows that the resident is steadily gaining weight; paragraph 443 discloses graphic trend analysis is available to display potential correlations between food, beverage, and medication consumption as impacted by physical activity);
correlate the first data trend with diet data associated with the user (paragraph 415 discloses a wellness module may incorporate medication monitoring, and a data port for health monitoring devices and wearable technology, diet, exercise, and nutrition monitoring to provide a comprehensive picture of the patient; paragraph 423 discloses the wellness module can be used to provide a view of historic data, analytical reporting, and graphic trend analysis from the devices).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
store historical operational data for the at least one HA operation device based upon the user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history) and based upon at least one other user within the living area (paragraph 14 discloses a network that can receive dietary goals or conditions for individual users or a group of users, where the group of users may include a family or household; paragraph 98 discloses a groups interface can allow the user to add family members, other household members to help achieve the individuals’ and/or group health and dietary goals); 
determine a second data trend of operation of the at least one HA operation device for the at least one other user based upon the stored historical operational data (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics; paragraph 107 discloses the network can monitor dietary amounts consumed by the user within the pre-determined time period, and can involve processing multiple heterogeneous data streams, include data streams from the user’s or group of users IoT devices, etc.); 
correlate the first and second data trends (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics),
operate a machine learning algorithm (paragraph 36 discloses machine learning/analytics tools) to predict a health change of the user based upon a comparison of the correlated first and second data trends (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics), the correlated first data trend, the diet data, and the biometric characteristic of the user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period);
	generate a notification prompting for a responsive action to the predicted health change (paragraph 114 discloses the network can provide notifications to users near the end of a predetermined time period if they have not achieved certain dietary targets, and provide recommendations for food items to purchase (responsive action to the notification) to meet those targets).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo to further include heterogeneous data stream processing for providing smart virtual shopping cart functionality by tracking food intake levels and facilitating user adherence to diet plans by integrating smart virtual shopping cart functionality as disclosed by Kumar.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo in this way by determining threshold dietary amounts that a user or group of users can receive over a predetermined time period that will satisfy the dietary goals or conditions, as well as monitor the user of group of users’ food intake over the predetermined period of time (Kumar:  paragraph 14).
Rufo and Kumar fail to explicitly teach the following limitations met by Cook as cited:
	accept the responsive action to the predicted health change as input to the machine learning algorithm to train the machine learning algorithm to determine the
predicted health change (column 5, lines 62 – 67 discloses prediction and classification results suggest it is feasible to predict standard clinical scores using smart home sensor data and learning based data analysis using a clinical activity assessment tool; column 8, lines 10 – 19 disclose a clinical assessment using activity assessment tool which extracts and uses statistical features that describe characteristics of a resident’s daily activity performance to train machine learning algorithms).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo and Kumar to further include methods, techniques, and systems for using sensor-based data to determine and model activities of daily living, to predict cognitive assessment, and/or detect change in functional cognitive abilities over time as disclosed by Cook.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo and Kumar in this way by using sensor based data to predict cognitive and physical health assessments as well as to measure changes over time in an individual’s cognitive health by modeling activity patterns, making it possible to help the aging population by prompting individuals to perform needed activities such as taking medications on time or to eat, perform home automation, monitor the health of an individual, and provide preventive measures (Cook:  column 5, lines 2 – 11).

Claim 3 (Previously Presented): Rufo, Kumar, and Cook teach the HA system of Claim 1. Rufo teaches a system wherein the diet data comprises nutritional characteristics of food consumed by the user (Figure 46; paragraph 139 discloses a visual recognition module provided on the Happie home unit which automatically captures nutritional statistics of the food in a refrigerator; paragraph 211 discloses the Happie home unit provides integration with an intelligent pantry and smart refrigerator to track food consumed and automatically calculate the calorie consumption and nutritional value of food consumed against goals and objectives).  

Claim 4 (Currently Amended): Rufo, Kumar, and Cook teach the HA system of Claim 1.   Rufo teaches a system wherein the controller is configured to correlate the first data trend with medication data 87(61175) associated with the user (Figures 10 and 19; paragraph 196 discloses a trend analysis is performed by the Happie home unit in the status of medication taken to trigger multiple preset and customizable reminders, notifications and alerts; paragraph 282 discloses sensors that include a medication module (data concerning time, dosage and frequency of vitamins, supplements and medications taken) and performs a trend analysis on the data; paragraph 423 discloses the wellness module can be used to provide a trending display of points of intersection between medications taken (time, date, dose), food consumed, and beverage or hydration consumption).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 89 discloses a medical information user interface, which includes a listing of medications; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).
The motivation to combine the teachings of Rufo, Kumar, and Cook is discussed in the rejection of claim 1, and incorporated herein.  

Claim 6 (Original): Rufo, Kumar, and Cook teach the HA system of Claim 1. Rufo teaches a system wherein the biometric characteristic comprises at least one of a weight of the user (paragraph 123), blood pressure of the user (paragraph 145), heart rate of the user (paragraph 162), and  blood- oxygen level of the user (paragraph 162).  

Claim 7 (Original): Rufo, Kumar, and Cook teach the HA system of Claim 1. Rufo teaches a system wherein the at least one HA operation device comprises a pedometer (paragraphs 107 discloses a Fitbit, which tracks a user’s steps (pedometer); paragraph 162 discloses a health sensor such as a Fitbit which counts steps walked).  

Claim 8 (Original): Rufo, Kumar, and Cook teach the HA system of Claim 1. Rufo teaches a system wherein the at least one controller is carried by the HA hub device (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises).  

Claim 9 (Original): Rufo, Kumar, and Cook teach the HA system of Claim 1. Rufo teaches a system wherein the at least one controller comprises a cloud server remote from the HA hub device in a cloud computing environment (paragraph 101 discloses the Happie home unit is in communication with the internet or cloud). 

Claim 10 (Original): Rufo, Kumar, and Cook teach the HA system of Claim 1. Rufo teaches a system further comprising at least one HA user interface device configured to wirelessly communicate with the at least one HA operation device (paragraphs 112, 113, and 134 discloses wireless communication connections).  

Claim 11 (Original): Rufo, Kumar, and Cook teach the HA system of Claim 1. Rufo teaches a system wherein the at least one HA operation device comprises at least one Internet of Things (IoT) device (paragraph 452 discloses any device that utilizes the IoT can be interfaced with the Happie home unit, thus the HA operation device).  

Claim 12 (Currently Amended): Rufo teaches a home automation (HA) electronic device for an HA system comprising at least one HA operation device within a living area (paragraph 99 discloses a home automation system comprising a home unit which may be used in a home or facility (living area); paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an array of sensors and controllers for monitoring conditions at the home premises; paragraph 132 discloses the automated system includes a server with a central database connected to the internet or cloud), a biometric sensor (Figure 2; paragraph 107 discloses an array of sensors and controllers including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the system core in the home unit, including a smart thermometer for taking the resident’s temperature and communicating the data to the system core and/or transmission to a physician), and an HA hub device to provide communications for the at least one HA operation device (paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi radio or interface, Bluetooth, and cellular transceiver; paragraph 134 discloses the Happie home unit is connected to the internet over a two-way high speed communication link; paragraph 135 discloses a smart phone may be connected to the home unit and configured to control the home unit), the HA electronic device comprising: 
at least one controller (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises) and associated memory (paragraph 115 discloses storage in a central database) configured to 
cooperate with the biometric sensor to monitor a biometric characteristic of a user (Figure 46 discloses wearable and health monitoring devices; paragraph 107 discloses an array of sensors and controllers including medical and health wellness monitoring devices including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the Happie system core in the Happie home unit (blood pressure equipment connected to the Happie system core for generating data indicative of the resident’s measure blood pressure); paragraph 162 discloses a mic pack with blue tooth connectivity with near field communication functionality that allows the mic pack to sync, wirelessly and without contact, with the wearable fitness and health sensors such as a smart watch, Fitbit, and other heart monitoring equipment such as a heart rate monitor), 
determine a first data trend of operation of the at least one HA operation device for the user based upon the stored historical operational data (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device; paragraph 281 discloses the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database), 
correlate the first data trend with the biometric characteristic of the user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, rhythm, blood oxygen level, respiratory rate, glucose monitoring, and skin temperature; paragraph 415 discloses graphic trend analysis is provided if data from the resident’s weight scale (biometric characteristic) shows that the resident is steadily gaining weight; paragraph 443 discloses graphic trend analysis is available to display potential correlations between food, beverage, and medication consumption as impacted by physical activity); 
correlate the first data trend with diet data associated with the user (paragraph 415 discloses a wellness module may incorporate medication monitoring, and a data port for health monitoring devices and wearable technology, diet, exercise, and nutrition monitoring to provide a comprehensive picture of the patient; paragraph 423 discloses the wellness module can be used to provide a view of historic data, analytical reporting, and graphic trend analysis from the devices).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
store historical operational data for the at least one HA operation device based upon the user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history) and based upon at least one other user within the living area (paragraph 14 discloses a network that can receive dietary goals or conditions for individual users or a group of users, where the group of users may include a family or household; paragraph 98 discloses a groups interface can allow the user to add family members, other household members to help achieve the individuals’ and/or group health and dietary goals);  
determine a second data trend of operation of the at least one HA operation device for the at least one other user based upon the stored historical operational data (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics; paragraph 107 discloses the network can monitor dietary amounts consumed by the user within the pre-determined time period, and can involve processing multiple heterogeneous data streams, include data streams from the user’s or group of users IoT devices, etc.),
correlate the first and second data trends (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics),
operate a machine learning algorithm (paragraph 36 discloses machine learning/analytics tools) to predict a health change of the user based upon a comparison of the correlated first and second data trends (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics), the correlated first data trend, the diet data, and the biometric characteristic of the user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period);
	generate a notification prompting for a responsive action to the predicted health change (paragraph 114 discloses the network can provide notifications to users near the end of a predetermined time period if they have not achieved certain dietary targets, and provide recommendations for food items to purchase (responsive action to the notification) to meet those targets).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo to further include heterogeneous data stream processing for providing smart virtual shopping cart functionality by tracking food intake levels and facilitating user adherence to diet plans by integrating smart virtual shopping cart functionality as disclosed by Kumar.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo in this way by determining threshold dietary amounts that a user or group of users can receive over a predetermined time period that will satisfy the dietary goals or conditions, as well as monitor the user of group of users’ food intake over the predetermined period of time (Kumar:  paragraph 14).
Rufo and Kumar fail to explicitly teach the following limitations met by Cook as cited:
	accept the responsive action to the predicted health change as input to the machine learning algorithm to train the machine learning algorithm to determine the
predicted health change (column 5, lines 62 – 67 discloses prediction and classification results suggest it is feasible to predict standard clinical scores using smart home sensor data and learning based data analysis using a clinical activity assessment tool; column 8, lines 10 – 19 disclose a clinical assessment using activity assessment tool which extracts and uses statistical features that describe characteristics of a resident’s daily activity performance to train machine learning algorithms).  
The motivation to combine the teachings of Rufo, Kumar, and Cook is discussed in the rejection of claim 1, and incorporated herein.  

Claim 14 (Previously Presented): Rufo and Kumar teach the HA electronic device of Claim 12. Rufo teaches wherein the diet data comprises nutritional characteristics of food consumed by the user (Figure 46; paragraph 139 discloses a visual recognition module provided on the Happie home unit which automatically captures nutritional statistics of the food in a refrigerator; paragraph 211 discloses the Happie home unit provides integration with an intelligent pantry and smart refrigerator to track food consumed and automatically calculate the calorie consumption and nutritional value of food consumed against goals and objectives).  

Claim 15 (Currently Amended): Rufo, Kumar, and Cook teach the HA electronic device of Claim 12. Rufo teaches wherein the controller and associated memory are configured to correlate the first 89(61175) data trend with medication data associated with the user (Figures 10 and 19; paragraph 196 discloses a trend analysis is performed by the Happie home unit in the status of medication taken to trigger multiple preset and customizable reminders, notifications and alerts; paragraph 282 discloses sensors that include a medication module (data concerning time, dosage and frequency of vitamins, supplements and medications taken) and performs a trend analysis on the data; paragraph 423 discloses the wellness module can be used to provide a trending display of points of intersection between medications taken (time, date, dose), food consumed, and beverage or hydration consumption).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 89 discloses a medical information user interface, which includes a listing of medications; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).
The motivation to combine the teachings of Rufo, Kumar, and Cook is discussed in the rejection of claim 1, and incorporated herein.  

Claim 17 (Currently Amended): Rufo teaches a method of predicting a health change of a user of a home automation (HA) system comprising at least one HA operation device within a living area (paragraph 99 discloses a home automation system comprising a home unit which may be used in a home or facility (living area); paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an array of sensors and controllers for monitoring conditions at the home premises; paragraph 132 discloses the automated system includes a server with a central database connected to the internet or cloud), a biometric sensor (Figure 2; paragraph 107 discloses an array of sensors and controllers including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the system core in the home unit, including a smart thermometer for taking the resident’s temperature and communicating the data to the system core and/or transmission to a physician), and an HA hub device to provide communications for the at least one HA operation device (paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi radio or interface, Bluetooth, and cellular transceiver; paragraph 134 discloses the Happie home unit is connected to the internet over a two-way high speed communication link; paragraph 135 discloses a smart phone may be connected to the home unit and configured to control the home unit), the method comprising: 
using at least one controller (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises) to cooperate with the biometric sensor to monitor a biometric characteristic of the user (Figure 46 discloses wearable and health monitoring devices; paragraph 107 discloses an array of sensors and controllers including medical and health wellness monitoring devices including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the Happie system core in the Happie home unit (blood pressure equipment connected to the Happie system core for generating data indicative of the resident’s measure blood pressure); paragraph 162 discloses a mic pack with blue tooth connectivity with near field communication functionality that allows the mic pack to sync, wirelessly and without contact, with the wearable fitness and health sensors such as a smart watch, Fitbit, and other heart monitoring equipment such as a heart rate monitor), 
determine a first data trend of operation of the at least one HA operation device for the user based upon the stored historical operational data (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device; paragraph 281 discloses the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database), 
correlate the first data trend with the biometric characteristic of the user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, rhythm, blood oxygen level, respiratory rate, glucose monitoring, and skin temperature; paragraph 415 discloses graphic trend analysis is provided if data from the resident’s weight scale (biometric characteristic) shows that the resident is steadily gaining weight; paragraph 443 discloses graphic trend analysis is available to display potential correlations between food, beverage, and medication consumption as impacted by physical activity);
correlate the first data trend with diet data associated with the user (paragraph 415 discloses a wellness module may incorporate medication monitoring, and a data port for health monitoring devices and wearable technology, diet, exercise, and nutrition monitoring to provide a comprehensive picture of the patient; paragraph 423 discloses the wellness module can be used to provide a view of historic data, analytical reporting, and graphic trend analysis from the devices).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
store historical operational data for the at least one HA operation device based upon the user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history) and based upon at least one other user within the living area (paragraph 14 discloses a network that can receive dietary goals or conditions for individual users or a group of users, where the group of users may include a family or household; paragraph 98 discloses a groups interface can allow the user to add family members, other household members to help achieve the individuals’ and/or group health and dietary goals);
determine a second data trend of operation of the at least one HA operation device for the at least one other user based upon the stored historical operational data (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics; paragraph 107 discloses the network can monitor dietary amounts consumed by the user within the pre-determined time period, and can involve processing multiple heterogeneous data streams, include data streams from the user’s or group of users IoT devices, etc.),
correlate the first and second data trends (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics),
operate a machine learning algorithm (paragraph 36 discloses machine learning/analytics tools) to predict the health change of the user based upon a comparison of the correlated first and second data trends (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics), the correlated first data trend, the diet data, and the biometric characteristic of the user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period);
	generate a notification prompting for a responsive action to the predicted health change (paragraph 114 discloses the network can provide notifications to users near the end of a predetermined time period if they have not achieved certain dietary targets, and provide recommendations for food items to purchase (responsive action to the notification) to meet those targets).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo to further include heterogeneous data stream processing for providing smart virtual shopping cart functionality by tracking food intake levels and facilitating user adherence to diet plans by integrating smart virtual shopping cart functionality as disclosed by Kumar.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo in this way by determining threshold dietary amounts that a user or group of users can receive over a predetermined time period that will satisfy the dietary goals or conditions, as well as monitor the user of group of users’ food intake over the predetermined period of time (Kumar:  paragraph 14).
Rufo and Kumar fail to explicitly teach the following limitations met by Cook as cited:
	accept the responsive action to the predicted health change as input to the machine learning algorithm to train the machine learning algorithm to determine the
predicted health change (column 5, lines 62 – 67 discloses prediction and classification results suggest it is feasible to predict standard clinical scores using smart home sensor data and learning based data analysis using a clinical activity assessment tool; column 8, lines 10 – 19 disclose a clinical assessment using activity assessment tool which extracts and uses statistical features that describe characteristics of a resident’s daily activity performance to train machine learning algorithms).  
The motivation to combine the teachings of Rufo, Kumar, and Cook is discussed in the rejection of claim 1, and incorporated herein.  

Claim 19 (Previously Presented): Rufo, Kumar, and Cook teach the method of Claim 17. Rufo teaches a method wherein the diet data comprises nutritional characteristics of food consumed by the user (Figure 46; paragraph 139 discloses a visual recognition module provided on the Happie home unit which automatically captures nutritional statistics of the food in a refrigerator; paragraph 211 discloses the Happie home unit provides integration with an intelligent pantry and smart refrigerator to track food consumed and automatically calculate the calorie consumption and nutritional value of food consumed against goals and objectives).  

Claim 20 (Previously Presented): Rufo, Kumar, and Cook teach the method of Claim 17. Rufo teaches a method wherein using the controller comprises using the controller to correlate the first data trend with medication data associated with the user (Figures 10 and 19; paragraph 196 discloses a trend analysis is performed by the Happie home unit in the status of medication taken to trigger multiple preset and customizable reminders, notifications and alerts; paragraph 282 discloses sensors that include a medication module (data concerning time, dosage and frequency of vitamins, supplements and medications taken) and performs a trend analysis on the data; paragraph 423 discloses the wellness module can be used to provide a trending display of points of intersection between medications taken (time, date, dose), food consumed, and beverage or hydration consumption).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 89 discloses a medical information user interface, which includes a listing of medications; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).
The motivation to combine the teachings of Rufo, Kumar, and Cook is discussed in the rejection of claim 1, and incorporated herein.  

Claim 22 (Original): Rufo, Kumar, and Cook teach the method of Claim 17. Rufo teaches a system wherein the biometric characteristic comprises at least one of a weight of the user (paragraph 123), blood pressure of the user (paragraph 145), heart rate of the user (paragraph 162), and  blood- oxygen level of the user (paragraph 162).  

Claim 23 (Currently Amended): Rufo teaches a non-transitory computer readable medium (paragraph 102 discloses a central server including a central data store for storing data; although Rufo does not explicitly disclose a non-transitory computer readable medium, it would be obvious to include this feature.  Kumar further supports this feature as discussed below) for predicting a health change of a user of a home automation (HA) system comprising at least one HA operation device within a living area, a biometric sensor, an HA hub device to provide communications for the at least one HA operation device (paragraph 99 discloses a home automation system comprising a home unit which may be used in a home or facility (living area); paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an array of sensors and controllers for monitoring conditions at the home premises; paragraph 132 discloses the automated system includes a server with a central database connected to the internet or cloud), the non-transitory computer readable medium comprising computer executable instructions that when executed by at least one controller cause the at least one controller to perform operations (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises; paragraph 138 discloses software executed by the Happie system core in a Happie home unit) comprising:
cooperating with the biometric sensor to monitor a biometric characteristic of the user (Figure 46 discloses wearable and health monitoring devices; paragraph 107 discloses an array of sensors and controllers including medical and health wellness monitoring devices including wearable exercise monitors, wearable heart monitors, blood pressure monitors, pulse monitors, temperature readers, and weight scales; paragraph 145 discloses medical equipment may be connected to the Happie system core in the Happie home unit (blood pressure equipment connected to the Happie system core for generating data indicative of the resident’s measure blood pressure); paragraph 162 discloses a mic pack with blue tooth connectivity with near field communication functionality that allows the mic pack to sync, wirelessly and without contact, with the wearable fitness and health sensors such as a smart watch, Fitbit, and other heart monitoring equipment such as a heart rate monitor);  91(61175) 
determining a first data trend of operation of the at least one HA operation device for the user based upon the stored historical operational data (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device; paragraph 281 discloses the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database); 
correlating the first data trend with the biometric characteristic of the user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, rhythm, blood oxygen level, respiratory rate, glucose monitoring, and skin temperature; paragraph 415 discloses graphic trend analysis is provided if data from the resident’s weight scale (biometric characteristic) shows that the resident is steadily gaining weight; paragraph 443 discloses graphic trend analysis is available to display potential correlations between food, beverage, and medication consumption as impacted by physical activity);
correlating the first data trend with diet data associated with the user (paragraph 415 discloses a wellness module may incorporate medication monitoring, and a data port for health monitoring devices and wearable technology, diet, exercise, and nutrition monitoring to provide a comprehensive picture of the patient; paragraph 423 discloses the wellness module can be used to provide a view of historic data, analytical reporting, and graphic trend analysis from the devices).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
a non-transitory computer readable medium (claim 17 discloses a non-transitory computer readable storage medium),  
storing historical operational data for the at least one HA operation device based upon the user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history) and based upon at least one other user within the living area (paragraph 14 discloses a network that can receive dietary goals or conditions for individual users or a group of users, where the group of users may include a family or household; paragraph 98 discloses a groups interface can allow the user to add family members, other household members to help achieve the individuals’ and/or group health and dietary goals);  
determine a second data trend of operation of the at least one HA operation device for the at least one other user based upon the stored historical operational data (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics; paragraph 107 discloses the network can monitor dietary amounts consumed by the user within the pre-determined time period, and can involve processing multiple heterogeneous data streams, include data streams from the user’s or group of users IoT devices, etc.),
correlate the first and second data trends (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics),
operate a machine learning algorithm (paragraph 36 discloses machine learning/analytics tools) to predict the health change of the user based upon a comparison of the correlated first and second data trends (paragraph 98 discloses a groups user interface which can provide visualizations to help the user track progress against other users (one other user) having the same or similar demographic characteristics), the correlated first data trend, the diet data, and the biometric characteristic of the user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period);
	generate a notification prompting for a responsive action to the predicted health change (paragraph 114 discloses the network can provide notifications to users near the end of a predetermined time period if they have not achieved certain dietary targets, and provide recommendations for food items to purchase (responsive action to the notification) to meet those targets).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo to further include heterogeneous data stream processing for providing smart virtual shopping cart functionality by tracking food intake levels and facilitating user adherence to diet plans by integrating smart virtual shopping cart functionality as disclosed by Kumar.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo in this way by determining threshold dietary amounts that a user or group of users can receive over a predetermined time period that will satisfy the dietary goals or conditions, as well as monitor the user of group of users’ food intake over the predetermined period of time (Kumar:  paragraph 14).
Rufo and Kumar fail to explicitly teach the following limitations met by Cook as cited:
	accept the responsive action to the predicted health change as input to the machine learning algorithm to train the machine learning algorithm to determine the
predicted health change (column 5, lines 62 – 67 discloses prediction and classification results suggest it is feasible to predict standard clinical scores using smart home sensor data and learning based data analysis using a clinical activity assessment tool; column 8, lines 10 – 19 disclose a clinical assessment using activity assessment tool which extracts and uses statistical features that describe characteristics of a resident’s daily activity performance to train machine learning algorithms). 
The motivation to combine the teachings of Rufo, Kumar, and Cook is discussed in the rejection of claim 1, and incorporated herein.  

Claim 25 (Previously Presented): Rufo, Kumar, and Cook teach the non-transitory computer readable medium of Claim 23. Rufo teaches wherein the diet data comprises nutritional characteristics of food consumed by the user (Figure 46; paragraph 139 discloses a visual recognition module provided on the Happie home unit which automatically captures nutritional statistics of the food in a refrigerator; paragraph 211 discloses the Happie home unit provides integration with an intelligent pantry and smart refrigerator to track food consumed and automatically calculate the calorie consumption and nutritional value of food consumed against goals and objectives).   

Claim 26 (Previously Presented): Rufo and Kumar teach the non-transitory computer readable medium of Claim 23. Rufo teaches wherein the operations comprise correlating the first data trend with medication data associated with the user (Figures 10 and 19; paragraph 196 discloses a trend analysis is performed by the Happie home unit in the status of medication taken to trigger multiple preset and customizable reminders, notifications and alerts; paragraph 282 discloses sensors that include a medication module (data concerning time, dosage and frequency of vitamins, supplements and medications taken) and performs a trend analysis on the data; paragraph 423 discloses the wellness module can be used to provide a trending display of points of intersection between medications taken (time, date, dose), food consumed, and beverage or hydration consumption).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
using machine learning to predict the health change of the user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 89 discloses a medical information user interface, which includes a listing of medications; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).
The motivation to combine the teachings of Rufo, Kumar, and Cook is discussed in the rejection of claim 1, and incorporated herein.  

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
The Applicant argues the combination of Rufo and Kumar fails to disclose or suggest at least one controller configured to operate a machine learning algorithm to predict a health change of the user based upon a comparison of the correlated first and second data trends, the correlated first data trend, the diet data, and biometric characteristic of the user, generate a notification prompting for a responsive action to the predicted health change, and accept the responsive action to the predicted health change as input to the machine learning algorithm to determine the predicted health change.  The Examiner respectfully disagrees.  Rugo discloses a first data trend where the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database (paragraph 281), suggesting a comparison of the correlated first and second data trends.  Kumar demonstrates support by disclosing a second data trend where a groups user interface which can provide visualizations to help the user (first data trend) track progress against other users (second data trend) having the same or similar demographic characteristics (paragraph 98). Kumar further discloses a network can provide notifications to users near the end of a predetermined time period if they have not achieved certain dietary targets, and provide recommendations for food items to purchase (prompting a responsive action to the notification) to meet those targets.  A new prior art reference was cited to disclose training the machine learning algorithm as described in the rejection above.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626